                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., DEMOCRACY
NASHVILLE-DEMOCRATIC
COMMUNITIES, THE EQUITY ALLIANCE,
and THE ANDREW GOODMAN
FOUNDATION,

               Plaintiffs,

v.                                                         Case No. 3:19-cv-00365
                                                           Judge Aleta A. Trauger
TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee,
MARK GOINS, in his official capacity as
Coordinator of Elections for the State of
Tennessee, HERBERT SLATERY III, in his
official capacity as Attorney General of the
State of Tennessee, the STATE ELECTION
COMMISSION, and DONNA BARRETT,
JUDY BLACKBURN, GREG DUCKETT,
MIKE MCDONALD, JIMMY WALLACE,
TOM WHEELER, and KENT YOUNCE, in
their official capacities as members of the State
Election Commission,

               Defendants.


       PLAINTIFFS’ MOTION TO SUBMIT SUPPLEMENTAL AUTHORITY IN
             OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Shortly after Plaintiffs filed their Memorandum of Law in Opposition to Defendants’

Motion to Dismiss, the Supreme Court issued a decision relevant to the disposition of the

pending motion. In United States v. Davis, No. 18-431 (U.S. June 24, 2019) (“Davis”), decided

on June 24, 2019, the Supreme Court held that the residual clause of the Armed Career Criminal

Act, 18 U.S.C. § 924(c)(3)(B), was unconstitutionally vague, and could not be saved by a


                                                    1

     Case 3:19-cv-00365 Document 32 Filed 06/26/19 Page 1 of 5 PageID #: 219
judicial interpretation that might limit its scope. The Government in Davis conceded that

Section 924(c)(3)(B) as currently interpreted is unconstitutionally vague, but argued that the

canon of constitutional avoidance would allow the Court to interpret the provision to limit its

scope. Davis, slip op. at 20. The Supreme Court rejected that approach. The Court held that the

text, structure, and context of Section 924(c) could not support such an interpretation, and that to

do so would impermissibly “expand the reach of a criminal statute in order to save it.” Id. at 17.

Moreover, the Court specifically noted that “[r]espect for due process and the separation of

powers suggests a court may not, in order to save Congress the trouble of having to write a new

law, construe a criminal statute to penalize conduct it does not clearly proscribe.” Id. at 18.1

       Defendants’ Memorandum of Law in Support of their Motion to Dismiss cites district

attorneys’ “broad prosecutorial discretion” as a basis to dismiss Plaintiffs’ Complaint. Defs.’

Mem. at 10, ECF No. 22. Though Defendants make this point in their argument about standing,

they repeatedly suggest that the vagueness of the law can be remedied by its enforcement,

implementation and interpretation. See id. at 14-15. But as Davis makes clear, the breadth of

prosecutorial discretion is precisely why vague statutes violate Due Process rights. As the Court

explains at the outset of its opinion, “Vague laws...transgress constitutional requirements”

because “[t]hey hand off the legislature’s responsibility for defining criminal behavior to

unelected prosecutors and judges, and they leave people with no sure way to know what

consequences will attach to their conduct.” Davis, slip op. at 1. And when the legislature

“passes a vague law, the role of courts under our Constitution is not to fashion a new, clearer law

to take its place, but to treat the law as a nullity and invite Congress [or the state legislature] to

try again.” Id.; see also id. at 5 (“[v]ague statutes threaten to hand responsibility for defining

1
  The portion of the Court’s opinion based on separation of powers in the context of a federal
court’s construction of a federal statute is, of course, not relevant to this case.
                                                  2

    Case 3:19-cv-00365 Document 32 Filed 06/26/19 Page 2 of 5 PageID #: 220
crimes to relatively unaccountable police, prosecutors, and judges, eroding the people’s ability to

oversee the creation of the laws they are expected to abide.”). District attorneys in Tennessee do

not have the power to determine what is a crime; “only the people’s elected representatives in the

legislature are authorized to ‘make an act a crime.” Id. at 5 (citing United States v. Hudson, 11

U.S. (7 Cranch) 32, 34 (1812)).

       As Plaintiffs argue in their Memorandum in Opposition to Defendants’ Motion to

Dismiss, district attorneys’ “broad prosecutorial discretion” “merely reinforce[s] the urgent need

for this Court’s review and highlight[s] the great danger to Plaintiffs created by the Law’s

vagueness, rather than alleviating any constitutional concern.” Pls.’ Opp. at 12, ECF No. 31. The

Supreme Court’s decision in Davis significantly reinforces these constitutional concerns.

       A copy of the Supreme Court’s slip opinion in Davis is attached as Exhibit A. We

respectfully request that the Court consider Davis as supplemental authority in further support of

Plaintiffs’ opposition to Defendants’ Motion to Dismiss.



June 26, 2019                                        Respectfully submitted,

                                                     /s/ Ira M. Feinberg

                                                     IRA M. FEINBERG*
                                                     HOGAN LOVELLS US LLP
                                                     390 Madison Avenue
                                                     New York, NY 10017
                                                     (212) 918-3509
                                                     ira.feinberg@hoganlovells.com

                                                     TAYLOR A. CATES, BPR No. 20006
                                                     BURCH, PORTER, & JOHNSON, PLLC
                                                     130 N. Court Avenue
                                                     Memphis, TN 38103
                                                     (901) 524-5165
                                                     tacates@bpjlaw.com



                                                3

    Case 3:19-cv-00365 Document 32 Filed 06/26/19 Page 3 of 5 PageID #: 221
                                       JON GREENBAUM*
                                       EZRA D. ROSENBERG*
                                       JULIE HOUK*
                                       POOJA CHAUDHURI*
                                       LAWYERS’COMMITTEE FOR CIVIL
                                       RIGHTS UNDER LAW
                                       1500 K Street, NW, Ste. 900
                                       Washington, D.C. 20005
                                       (202) 662-8600
                                       erosenberg@lawyerscommittee.org
                                       pchaudhuri@lawyerscommittee.org

                                       ALLISON M. RYAN*
                                       HOGAN LOVELLS US LLP
                                       555 Thirteenth Street, NW
                                       Washington, DC 20004-1109
                                       (202) 637-5600
                                       allison.holt@hoganlovells.com

                                       YAEL BROMBERG*
                                       BROMBERG LAW LLC
                                       The Andrew Goodman Foundation
                                       10 Mountainview Road
                                       Upper Saddle River, NJ 07458
                                       (201) 995-1808
                                       yaelbromberglaw@gmail.com

                                       DANIEL AYOADE YOON, BPR No.
                                       028798
                                       2004 8th Ave S
                                       Nashville, TN 37204
                                       (615) 541-5141
                                       danielayoadeyoon@gmail.com

                                       * Admitted to appear pro hac vice

                                       Counsel for the Tennessee State Conference
                                       of the N.A.A.C.P., Democracy Nashville–
                                       Democratic Communities, the Equity
                                       Alliance, and the Andrew Goodman
                                       Foundation




                                   4

Case 3:19-cv-00365 Document 32 Filed 06/26/19 Page 4 of 5 PageID #: 222
                                CERTIFICATE OF SERVICE

       The undersigned herby certifies that a copy of Plaintiffs’ Motion to Submit Supplemental

Authority to Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion to Dismiss

has been served via the Court’s electronic case filing system to:



       ALEXANDER S. RIEGER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       alex.rieger@ag.tn.gov

       on this 26th day of June, 2019.
                                                             /s/ Ira M. Feinberg
                                                             IRA M. FEINBERG
                                                             HOGAN LOVELLS US LLP




    Case 3:19-cv-00365 Document 32 Filed 06/26/19 Page 5 of 5 PageID #: 223
